Citation Nr: 1747827	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a disability evaluation for posttraumatic stress disorder (PTSD), with depressive disorder and anxiety reaction with headaches and peptic ulcer, in excess of 30 percent from June 25, 2007 to August 11, 2009.

Entitlement to a disability evaluation for PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, in excess of 70 percent prior from August 11, 2009 to July 24, 2014.

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his attorney, his psychologist, and his counselor


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.

This matter came before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in February 2012.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded the case for addition development in August 2012.  The case has since returned to the Board for further.

In a February 2014 Decision Review Officer Decision, the RO clarified that the appeal period is from June 25, 2007, the date that the Veteran's increased rating claim for service-connected anxiety reaction was received, to present.  The RO explained that an examiner had not provided diagnostic impressions of PTSD until July 1, 2010.  To reflect this, the RO re-characterized the claim as PTSD (to include other disorders) and assigned Diagnostic Code 9411 for evaluation purposes.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), The Court of Appeals for Veterans Claims (Court) held that a claims for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, evidence has raised the issue of entitlement to a TDIU.  Therefore, the title page reflects the added issue of entitlement to a TDIU.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective December 10, 2013, the Veteran's PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, was productive of total occupational and social impairment.

2.  From June 25, 2007  to December 10, 2013 , the Veteran's PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, was productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  Effective December 10, 2013, PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer was 100 percent disabling.  38 U.S.C.A. §§ 5107, 5110 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. From June 25, 2007 to August 11, 2009. PTSD with depressive symptoms and anxiety reaction with headach and peptic ulcer was 70 percent disabling.  38 U.S.C.A. §§ 5107, 5110 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  From June 25, 2007 to December 10, 2013, PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer was no more than 70 percent disabling.  38 U.S.C.A. §§ 5107, 5110 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in August 2012 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
The Veteran has appealed with respect to the propriety of the assigned ratings for PTSD, for which the RO granted service connection in March 1971.  VA's General Counsel has held that no VCAA is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claims.  Service treatment records (STRS), VA treatment records, private medical records, and lay statements have been associated with the electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3,159(c)(4) (2016).  The Veteran was afforded VA examinations for psychiatric issues in May 2008, July 2010, March 2014, and February 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Board also notes that the undersigned VLJ at the Veteran's February 2012 hearing clarified the issues on appeal and explained the concept of increased ratings, including the evaluation process.  Potential evidentiary defects were also identified and the file was left open to provide an opportunity to submit additional evidence.  These actions of the past of the undersigned VLJ supplement VA's duties to notify and assist and comply with 38 C.F.R. § 3.103 (2016).

III.  Increased Ratings for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2016).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007);  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2016).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

Evidence

The Board notes that the Veteran first established service connection for an acquired psychiatric disorder, "however diagnosed," effective March 13, 1971.  See February 17, 2014 Decision Review Officer Decision, p. 4.  The RO re-characterized the Veteran's acquired psychiatric disorder as PTSD, under Diagnostic Code 9411, pursuant to a VA psychologist's diagnostic impression of PTSD in July 1, 2010, which is discussed below.

The Veteran contends that his PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, warrants a disability rating in excess of 30 percent from June 25, 2007 to August 11, 2009, and in excess of 70 percent from August 11, 2009 to July 24, 2014.

In May 2008, the Veteran was afforded a VA neuropsychiatric examination for mental disorders by a VA physician.  The physician reviewed the Veteran's claims file, considered the Veteran's lay accounts of his psychological history, and conducted a mental status examination.  He noted that the Veteran presented as a reliable and relevant historian.  Concerning the history of the Veteran's present illness, the physician reported that the Veteran had a history of generalized anxiety disorder and was currently service-connected for neurosis with ulcer and headaches at 30 percent disabling.  The physician noted that the Veteran reported that he was doing fairly well at the time of examination, but worried about his two children, his finances, his health, and his elderly father's health.  In June 2007, the Veteran had been hospitalized one week and spent one week in a rehabilitation center for a transient ischemic attack.  The Veteran also expressed worries about his liver after he was diagnosed with hepatitis C earlier in 2007.  As to symptoms, the physician noted that the Veteran reported sleepless nights; waking in cold sweats; and tiredness and sluggishness (especially when he failed to take two hour daily naps).  He denied depressed mood and ideations of self-harm, also reporting that anxiety was not a significant problem at present.  At the time of examination, the Veteran was not receiving psychiatric care.  Furthermore, the Veteran denied frequent problems with his stomach and denied frequent headaches.  The physician also relayed significant aspects of the Veteran's social history.

In the mental status examination, the physician opined that the Veteran appeared on time, both alert and dressed well.  He presented no psychomotor abnormality and maintained good eye contact throughout the interview.  His speech was normal as to rate and as to tone.  The physician also opined that the Veteran's thoughts were coherent and goal-directed.  Affect was fair, but mood was stable.  Delusional content, according to the physician, as well as hallucinations and suicidal or homicidal thought were absent.  As impressions, the physician provided anxiety disorder, not otherwise specified (NOS).  The physician added that "in [his] opinion" the Veteran's mental disorder caused symptoms that were transient or mild resulting in decreased work efficiency, but generally satisfactory functioning.

In August 2008, the Veteran provided an extensive account of his stressful experiences in Vietnam, among other contentions, in his substantive appeal (VA FORM 9).

In April 2009, the Veteran submitted a notarized lay statement (entitled affidavit and dated September 2008).  In pertinent part, he recounted his experiences of violence and imminent threat while in service. 

In August 2009, Dr. K., a private clinical psychologist, submitted a letter and attached billing statement addressed to the RO.  He wrote that he had treated the Veteran since May 2009 for DSM IV 309.81, posttraumatic stress disorder.  He noted that the Veteran had been referred by his attorney at that time.  Dr. K. added that he worked for VA during the 1970s and 1980s when the Veteran had been treated by one of his colleagues.  Dr. K. opined that the Veteran's symptoms related to Vietnam "over the years' have included: nightmares; flashbacks; panic attacks; hypervigilance; and startle reactions to sudden movements, noises and other sensory triggers.  As to contemporaneous symptoms, Dr. K. wrote that the Veteran remained isolated and did not trust many people.  Moreover, he scanned his environment and watched people to maintain his "safety factor."  In summary, Dr. K. opined that he had diagnosed PTSD, and a chronic history of such, since he first treated the Veteran.  He added that the Veteran's GAF score was no greater than 55.

In February 2010, the Veteran submitted a bullet point list of traumatic experiences in Vietnam.  He also appended a page of the Military Veterans PTSD Reference Manual.  In pertinent part the traumatic experiences included: 1) exposure to mortar attacks that killed compatriots; 2) fear of explosions from multiple sources; 3) fear of being shot down; 4) witnessing corpses being processed for repatriation; and 5) fear of multiple group attacks.  The attachment described purported changes in policy concerning PTSD victims.

In April 2010, the Veteran submitted a lengthy narrative with several attachments.  In large part, he expounded upon his February 2010 bullet points, as discussed above.  In addition he wrote about his contemporary situation of "pinned up (sic) emotion, frustration, and stress caused by government bureaucrats."  The first attachment consisted of an internet page describing that "PTSD Victims No Longer Need to Prove Trauma."  The second attachment consisted of a January 2010 internet article from Military.com, noting that Veterans with PTSD may get a benefits upgrade.  The third attachment consisted of another January 2010 internet article from Military.com, noting that PTSD Veterans won a retirement deal.  The fourth attachment consisted of a largely illegible image of a woman and a caption, attributed in the Veteran's notations to a reporter at The Cleveland Plain Dealer.  The last attachment consisted of an April 2010 VA memorandum addressed to the Veteran, which, provided a formal finding that the information provided by the Veteran was sufficient to send to the United States Army and Joint Services Records Research Center (JSRRC).

In July 2010, the Veteran was afforded a VA initial evaluation for PTSD by a VA psychologist.  He reviewed the Veteran's claims file, and provided an extensive recapitulation of the Veteran's medical and military histories, with especial emphasis upon post-military stressors and psychosocial adjustment.  Furthermore, he interviewed the Veteran, and conducted a battery of psychometric tests.

As to behavioral impressions, the psychologist reported that the Veteran arrived on time-appropriately dressed and groomed.  The Veteran was responsive and understood instructions.  Affect was irritable at times, according to the psychologist, especially when discussing frustrations at VA.  His mood appeared depressed.  Language content was relevant and coherent and not suggestive of thought disorder.  The Veteran did not report current homicidal ideations; however, he did report suicidal ideations on a testing instrument.  He also admitted to having suicidal ideations in the past but he had never resorted to self-harm.  The psychologist opined that the Veteran did not express "frank" psychotic disturbances-hallucinations or delusions.

At the time of examination, the Veteran reported that he was undergoing individual and group therapy for PTSD symptoms with a non-VA psychological provider.  The Veteran reported that PTSD and depression symptoms impact his work and employment history, especially his short temper and anger

As to family and social functioning, the Veteran reported that he needed privacy.  Self-isolation, according to his account, caused him to avoid family gatherings and other social occasions.  The Veteran added that self-isolation contributed to the divorce from his first wife.  He also indicated that he maintained an "understanding" with his present wife as to his need for self-isolation.  The Veteran reported that he has lost all interest and ability to enjoy activities.  However, the Veteran indicated that PTSD symptoms had no significant effect upon either his self-care or daily needs.
The psychologist provided psychological assessment results that the Veteran met DSM-IV-TR diagnostic criteria for PTSD.  The psychologist provided an extensive inventory of the Veteran's PTSD manifestations: 1) stressors had been conceded and there were requisite experiences of fear, helplessness and/or horror; 2) there were recurrent and intrusive recollections of the event, including distressing dreams, and intense physical reactions; 3) avoidance was manifested by diminished interest, feelings of detachment, sense of foreshortened future, and restricted range of affect; 4) difficulty staying asleep, irritability, hypervigilance, and exaggerated startle response were present; and 5) the duration of disturbance exceeded one month.  The psychologist opined that the Veteran reported 8 out of 9 DSM-IV-TR criteria for major depressive disorder.  The psychologist also opined that the Veteran's stress related to non-PTSD issues had most likely also contributed to his symptom burden and functional complaints.  The psychologist provided diagnostic impressions of chronic PTSD and depressive disorder NOS, assigning a GAF score of 65.

In August 2010, the Veteran submitted lengthy objections to VA's rating decision for PTSD in a separate written account.  Amongst his objections were: overlooked facts, inefficacy of psychometric testing; suspect evidence used by VA; utilization of incorrect diagnostic criteria; and suspect evidence employed.  Furthermore, the Veteran contended that recent laws stated that PTSD diagnoses were to be implemented at levels of no less than 50 percent disabling.

In September 2010, the Veteran sent the same objections to his attorney with a cover memorandum.  This version included an attached article from The Cleveland Plain Dealer, which described how regulations had been streamlined to make filing PTSD claims easier to file.

Also in September 2010, the Veteran's attorney submitted a supplemental notice of disagreement.  In pertinent part, these objections focalized on: 1) VA not providing requested records; 2) the rating of 30 percent disabling; 3) the need for a new VA examination after securing "action reports"; 4) need for assessment by a Decision Review Officer in Cleveland, Ohio; and 5) implementation of new regulations.  The attorney also requested a copy of the Veteran's VA initial evaluation for PTSD, discussed above.
In August 2010, Dr. K. submitted a letter with his attached billing summary.  In large part, Dr. K. objected to the 30 percent disability rating assigned for the Veteran's PTSD.  He also objected to the VA's system of psychological evaluation.  Dr. K. wrote that the Veteran's has exhibited "a significant increase in disability due to the severity of his PTSD symptoms," noting episodes of crying, difficulty in interpersonal relationships, and episodes of rage.  Dr. K. contended that the Veteran warranted a 70 percent disabling rating.  He again noted the propriety of his assignment of a GAF of 55.  And, lastly, he expressed concern that the Veteran might be unable to retain part-time employment and may have to be recommended for a TDIU.

In March 2011, the Veteran submitted a "disagreement statement," in which he reiterated many of his earlier contentions; specifically he requested that he receive a diagnosis of PTSD rather than anxiety reaction.  He again requested a higher disability rating.

In December 2011, the Veteran's attorney submitted a letter from Ms. G., the Veteran's clinical counselor.  In the letter, Ms. G. opined as to whether the Veteran's level of occupational and social functioning warrant an increase in his disability rating.  Ms. G. reiterated findings from earlier examinations and included a compressed summary of the Veteran's treatment record with other providers.  Opining as to GAF, Ms. G. wrote that "it is my professional opinion that the Veteran's GAF score at the time of my assessment [which occurred on December 6, 2011] was at 50 because the Veteran [had] suicidal ideation and he generally [would] not admit it or discuss."  She also mentioned impaired judgment, mood disturbance, irritability, and isolation.  In summary, Ms. G. opined that due to the Veteran's impaired social and occupational functioning, the Veteran seemed to fit a rating of 70 percent disabling at the time of her examination,  Furthermore, she noted that it was likely that he, at the very least, met the 50 percent disabling level with the onset of PTSD.

As stated above, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in February 2012.  At the hearing the Veteran again relayed his narrative of stressful conditions in Vietnam.  The Veteran testified that he had retired from a Civil Service job as a therapist after working 30 years.  He attributed his retirement to "age, service[;] and just [having gotten] frustrated and exhausted."  See February 2012 Hearing Transcript. p. 12.  The Veteran also testified that he retired for longevity and not for disability.  Id.  At the hearing. Ms. G. testified that she felt that the Veteran met the criteria for a 50 percent disabling rating, but thought that the 70 percent disabling better fit.  Moreover, he testified that "it's hard for me to imagine [he] would meet 100 percent [...] because he does hold some work [...] in security."  Id at p. 34.

In September 2012, Dr. K. submitted a letter.  He reiterated many of the  contentions of his earlier correspondence.  He also reported that he was currently treating the Veteran and other combat Veterans in group therapy.  Dr. K. again opined that the Veteran meets the criteria for 70 percent disabling for PTSD.  The Veteran's judgment, according to Dr. K., had become very poor and he was prone to making mistakes with memory and concentration problems.  Dr. K. again opined that the assigned of a GAF of 55 was appropriate.  He encouraged VA to resolve the Veteran's claim "without further delay," noting that the Veteran's working with VA made it "very hard to maintain his integrity."

In February 2013, the Veteran submitted a written statement.  He mentioned the February 2012 Travel Board hearing and highlighted statements of witnesses.  In ending, he reported that his social relations had deteriorated to the point of loss of ability to function independently "that has resulted in having to designate my wife as my power of attorney [over] finances and healthcare."  He added that he had lost his part-time job because of attendance issues and an inability to handle stress.  He appended previously submitted documents to this statement.

On December 10, 2013, Dr. K. submitted a letter.  He repeated many of his earlier points.  However, he wrote that the Veteran's was in a precarious psychological state.  "Due to an emergency situation this morning [the Veteran] was both homicidal as well as suicidal Ms. G. and I saw him."  Dr. K. elaborated by noting that the Veteran expressed extreme rage and was poised to explode at any "trigger or person."  Dr. K. mentioned that the Veteran lost his part-time job.  Dr. K. reported that the Veteran's was extremely angry at VA for not resolving his case.  The Veteran, according to Dr. K., had come to a point where he no longer desired to live any longer.  Furthermore, Dr. K. stated that he confiscated all of the Veteran's weapons, to ensure the safety of the Veteran and others.  Also, he stated that the Veteran was now "totally incapacitated for any employment."  At this time, Dr. K. assigned a GAF of 35.

In March 2014, the Veteran was afforded a VA examination by a VA psychologist.  The psychologist reviewed the Veteran's claims file, conducted an interview with the Veteran and performed a battery of psychometric tests, focused on PTSD.  Furthermore, the psychologist provided a comprehensive disquisition of the Veteran's personal, psycho-social, and medical histories.  As to relevant legal and behavioral history, the psychologist reported that the Veteran had been charged with a misdemeanor for aggravated menacing in 2013 due to a road rage incident.  
As to PTSD diagnostic criteria, the psychologist noted that findings were based upon DSM-5 criteria.

The psychologist indicated that the Veteran reported symptoms of anxiety; suspiciousness; panic attacks (more than once a month); chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; and suicidal ideation.  Behavioral observations, according to the psychologist, included good grooming and hygiene; however, the Veteran presented as extremely irritable and intense, allowing others to do most of his talking.  His speech was loud, but otherwise normal; and there was no evidence of gross thought disorder.  The Veteran endorsed suicidal ideation, but denied intent or plan.  Furthermore, he endorsed homicidal ideation towards "bureaucrats," but denied having specific people whom he desired to kill.  The psychologist also reported that the Veteran was capable of managing his financial affairs.

In concluding remarks, the psychologist opined that the Veteran met DSM-5 criteria for PTSD and unspecified depressive disorder.  He further opined that it cannot be concluded, without resorting to mere speculation, whether the Veteran's PTSD and unspecified depressive disorder had worsened since his last VA examination in 2010.  Qualifying this, the psychologist noted that the current severity of the Veteran could not be determined due to extreme over-endorsement of symptoms, adding that the Veteran had other significant medical problems and held considerable anger towards the VA regarding medical care.

In July 2014, Ms. G. submitted a Diagnostic Benefits Questionnaire (DBQ), via VA Form 21-0960P-3.  She provided current diagnostic impressions of PTSD and borderline intellectual functioning.  She indicated that she reviewed relevant document, of which she had access.  She provided compressed narrative accounts of the Veteran's relevant social, occupational, and mental health histories.  These narratives in large part echoed previous accounts.  She reported symptoms of: depressed mood; anxiety; suspiciousness; panic attacks (more than once a week); near continuous panic or depression; chronic sleep impairment; mild memory loss; flattened affect; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing work or social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals; impaired impulse control; persistent danger of hurting self or others; and disorientation to time or place.  Additionally she noted symptoms of extreme distrust; bitter rage; homicidal ideation; survival guilt; emotional isolation; and obsessional rituals related to hypervigilance.

In July 2014, the Veteran's attorney submitted a letter that he received from Ms. G.  Ms. G. opined as to the different findings in the Veteran's examinations, taking note of the VA's previous denial.  She also recounted the Veteran's course of treatment.  She noted that the Veteran received social security disability.  She opined that the Veteran's chronic symptoms of PTSD had eroded his marriage.  As reported elsewhere, she noted that the Veteran's "bitter rage" was directed to VA for delaying resolution of his case.  She also provided impressions of PTSD, major depressive disorder, borderline intellectual functioning, noting occupational and social impairment, with deficiencies in work, family relationships, friendships, and intimacy.  Lastly, she reported that the Veteran had chronic stress from mental illness and sleep impairment

Also in July 2014, the Veteran's attorney submitted a letter from Dr. K., which reiterated many earlier contentions.  He also critiqued the results of the Veteran's latest VA examination of March 2014, discussed above.  He first questioned the psychologist's professional credentials.  He also contended that it was possible to differentiate symptoms attributable to each diagnostic impression, noting that PTSD symptoms are clearly differentiated from depressive disorder symptoms.  Dr. K. also opined as the severity of the Veteran's PTSD stating that "perfectionism and obsessive compulsive behavior patterns are of great concern to family members and are not understood as a way of dealing with death and accidents in combat situations."  Dr. K. again reported that the Veteran had homicidal and suicidal thought patterns.  In further critique of the VA psychologist's findings, Dr. K. underscored the importance of degrees of intellectual and cultural differences as a way of understanding why a Veteran would endorse critical items.

In November 2014, the Veteran's attorney submitted a statement in support of claim.  In large part, the attorney cited VA rules and regulations as well as Court holdings to emphasize that the Veteran's claim, to date, had not been adjudicated properly.  Furthermore, he requested a copy of the curriculum vitae of the VA psychologist who conducted the March 2014 examination.  Highlighting the Veteran's symptoms, derived from both private and VA reports, the attorney advanced that the Veteran's "service-connected psychiatric disability is overwhelming," and evidence warranted a 100 schedular rating for PTSD.

In February 2016, the Veteran's attorney submitted a letter from Dr. K.  As to the Veteran's psychological status, Dr. K. reported that the Veteran was very agitated, experiencing extreme anxiety, depression, and total frustration with VA.  He further opined that VA has caused the Veteran "extraordinary emotional pain."

Also in February 2016, the Veteran's attorney submitted a letter from Ms. G.  She reported that the Veteran had been under extreme stress due to many factors, including recent altercations with VA.  She opined that the Veteran experienced memory problems due to his rage, forgetting to take his medication.  She further opined that every invalidation, delay, altercation, and denial has left the Veteran in a state of utter helplessness.

In November 2016, a VA Decision Review Officer submitted a report describing key elements of an informal conference that took place at the RO.  According to the report, the Veteran's attorney agreed to send a formal letter withdrawing the request for a formal hearing with the Decision Review Officer, and VA agreed to perform a de novo review of the Veteran's appeal and provide a new decision and/or a [supplemental] statement of the case.

In February 2017, the Veteran submitted a lengthy written narrative in which he reiterated many points that he made in earlier written statements.  He provided "rebuttals" to points in VA examinations, asserting that examiners' opinions were false as to "anxiety neurosis (PTSD) related."

In February 2017, the Veteran was afforded a VA examination by a psychologist.  She reviewed the entirety of the Veteran's claims file, reviewed the Veteran's medical and psycho-social histories, considered the Veteran's lay statements, and conducted an interview.  She initially provided a diagnostic impression of PTSD and indicated that he had no other mental disorder.  She indicated occupational and social impairment with reduced reliability and productivity.  She reported that the Veteran denied current suicidal or homicidal ideation or intent; however, he indicated that he had experienced them in the past.  Moreover, she noted that the Veteran reported that he experienced attacks where people shoot at him and visions of dismembered bodies and handling dead bodies.  He also reported that he experienced nightmares, irritability, agitation, hypervigilance, easy startle, obsessive-ritualistic actions, anger outbursts, suspiciousness, avoidance, and sleep disturbances

Concerning PTSD diagnostic criteria, the psychological opined as to the DSM-5 criteria.  The Veteran directly experienced traumatic events; the Veteran had recurrent, involuntary memories and distressing dreams of the traumatic event; the Veteran exhibited all requisite avoidance manifestations; the Veteran exhibited both prongs of avoidance; the Veteran exhibited all prongs of alteration in arousal and reactivity, including hypervigilance, reckless behavior, and exaggerated startle response; the duration of symptoms were present for more than one month; PTSD symptoms caused clinically significant impairment in social, occupational, or other areas of functioning; and the Veteran's disturbance was not attributable to use of a substance or another medical condition.  In part, the psychologist reported symptoms that mirrored Ms. G.'s July 2014 VA Form 21-0960P-3.  In concluding remarks, the psychologist opined that the Veteran needed to seek follow-up treatment, medication management, and psychotherapy.  Furthermore, the Veteran did not appear to pose any threat or injury to his self or others.

Analysis

Increased Rating of 100 Percent Disbling Effective December 10, 2013

The Board feels that the has been little change for the the period from the claim until December 10, 2013.  Accordingly, a uniform evaluation is warranted. The AOJ assigned a 100 percent evaluation effective July 24, 2014.  However, in December 10, 2013, Dr. K. noted an emergency situation, indicating that the Veteran no longer desired to live and that weapons had been confiscated to ensure safety of the Veteran and others.  He was considered totally incapacitated and had a GAF score of 35.  Such findings are not dissimilar from those which resulted in the 100 percent evaluation.  Accordingly a 100 percent evaluation is assigned effective Decemeber 10, 2013.

Increased Rating of 70 Percent Disabling:  June 25, 2007 to December 10, 2013

Upon review of the evidence of record for the period from June 2007 to December 10, 2013, the Board concludes that the evidence of does not support an evaluation of more than 70 percent disabling for PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer.

As discussed above, a higher 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) under the General Rating Formula, would require total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

As discussed above, Dr. K. provided diagnostic impressions of PTSD with symptoms, including: nightmares; flashbacks; panic attacks; hypervigilance; and startle reactions to sudden movements, noises, and other sensory triggers in August 2009.  He also reported that the Veteran remained isolated and did not trust many people, exhibiting a propensity for watching people to maintain his "safety harbor."  Dr. K. further assigned a GAF of 55, indicative of moderate symptoms.  He also indicated that the Veteran's symptoms had shown significant increase in the severity of PTSD symptoms in his August 2010 letter, highlighting episodes of crying and difficulty in interpersonal relationships.  Furthermore, Dr. K. opined that the Veteran warranted a 70 percent rating for PTSD.

The July 2010 VA psychologist, as discussed above, noted depressed mood; the presence of suicidal ideation in a diagnostic testing instrument; and short temper.  During the examination, the Veteran reported occupational, family, and social impairments.  The psychologist assigned a GAF of 65, indicative of mild symptoms.

In December 2011, Ms. G.'s letter, discussed above, indicated that the Veteran's social and occupational functioning seemed to fit a 70 percent rating.  Moreover, she wrote that the Veteran warranted at the very least a 50 percent rating with the onset of PTSD.

As discussed above, during the February 2012 Travel Board hearing, Ms. G. testified that "it's hard for me to imagine [the Veteran] would meet 100 percent."

Dr. K.'s letter of September 2012, discussed above, again opined that the Veteran warranted a 70 percent rating.

The Board has considered the Veteran's lay statements and again acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology. See Layno v. Brown, 6 Vet. App.265, 469-79 (1994)  However, the Veteran is not competent to determine the severity of PTSD, with depressive and anxiety disorder with headaches and peptic ulcer, because this determination requires specialized knowledge beyond that of a lay witness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

With respect to the General Rating Formula, during this portion of the appeal period, the record of evidence indicates that Veteran's PTSD, with depressive and anxiety disorder with headaches and peptic ulcer, manifested primarily by nightmares; flashbacks; panic attacks; hypervigilance; exaggerated startle reactions; episodes of crying; suicidal and homicidal ideations; emotional isolation; obsessive-compulsive behavior; and occupational, family, and social impairments.  The Board again recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan supra.  Nevertheless, a review of the evidence of record shows that from June 25, 2007 to December 10, 2013, the Veteran's PTSD shows that the his PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, was productive, at most, of occupational impairment and social impairment, with deficiencies in most areas, such as work, school, and family relations; suicidal ideation; obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, and inability to establish and maintain effective relationships.  Thus, the Board finds that the 70 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer, for the period from June 25, 2007 to December 10, 2013.

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record supports a 70 percent evaluation from June 25, 2007 to December 13, 2013 for the Veteran's PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer.  See 38 U.S.C.A. § 5107 (West 2014);  38 C.F.R. § 4.130, Diagnostic Code 9411(2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990);  see also 38 C.F.R. § 3.344(a) (2016) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability and compensation).

ORDER

Entitlement to a 100 percent disability evaluation for PTSD with depressive disorder and anxiety reaction with headaches and peptic ulcer from December 10, 2013 is granted 

Entitlement to a 70 percent disability evaluation for PTSD, with depressive disorder and anxiety reaction with headaches and peptic ulcer from June 25, 2007 to August 11, 2009, is granted.

Entitlement to a rating in excess of 70 percent for PTSD with depressive disorder, headache and peptic ulcer prior to December 10, 2013, is denied.


REMAND

As noted above, the evidence has raised the issue of entitlement to a TDIU.  See Rice, supra.  The AOJ therefore must consider the issue of a TDIU.  

Accordingly, the case is REMANDED for the following action:

The AOJ should re-adjudicate the Veteran's claim for a TDIU in light of the evidence of record including the decision above.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


